Citation Nr: 9924210	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from September 1966 to September 1968, with a tour of 
duty in Vietnam from March 1967 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision from the Department of Veterans' 
Affairs (VA) Regional Office, Los Angeles, California (RO) 
denying service connection for PTSD.

The RO also denied service connection for diabetes mellitus.  
The appellant has not appealed the denial of service 
connection for diabetes mellitus.


FINDING OF FACT

The claim for entitlement to service connection for PTSD is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active service in the United States Marine 
Corps from September 1966 to September 1968.  He had a tour 
of duty in Vietnam from March 1967 to April 1968.  The 
veteran's record of service (Form DD 214) lists his military 
occupation as postal clerk and indicates that he was awarded 
the National Defense Service Medal, Vietnamese Service Medal, 
Vietnamese Campaign Medal and the Presidential Unit Citation.  
His enlistment and discharge examinations were negative for 
any psychiatric disorders.

In April 1996 the veteran filed a claim with the RO for 
service connection for PTSD and in his application he noted 
that he experienced flashbacks, depression, isolation, anger, 
anxiety and sleep disorder.  In a document submitted to the 
RO to support his claim, he described the military 
experiences he believes caused his condition; these 
experiences include the following:  (1)  he saw a friend 
commit suicide in 1967 in Phu-Bai; (2)  he saw children 
burned and killed in 1968 in Khe-Sanh; (3)  he witnessed 
shells being dropped on combat missions in 1968 in Dong Ha 
Harbor; (4)  he was shot out of helicopters and forced to 
land numerous times in 1968 in Da Nang; (5)  he experienced 
racial tensions; (6)  there were infantry battles during 
which he had feelings of hopelessness of not being able to 
get out alive; and (7)  he was assigned to all the hot spots 
in Vietnam.  

During a June 1996 psychiatric evaluation by a VA 
psychiatrist, the appellant stated that he spent a short time 
in Khe Sanh and that it was the hardest part of his tour 
because there were consistent mortar and rocket attacks.  He 
said that he obtained a transfer to the helicopter carrier 
Iwo Jima, where he spent four months.  He also stated that 
patrols were often flown from the helicopter to the shore 
where they remained for three or four days.  Sometimes their 
missions included retrieving casualties in body bags after 
battles.  He described repeated combat exposure and 
firefights during the patrols that left the helicopter 
carrier.  He said he spent the last few months of his tour 
with an infantry company at Dong Ha.

The record contains medical progress reports of treatment the 
appellant received intermittently in 1988 and 1990.  These 
reports, inter alia, indicate that the appellant complained 
of depression, dysphoria, irritability, having no energy or 
direction, being in a fog and not being able to make 
decisions.  The reports also reveal that the appellant had 
experienced some unfavorable personal, family and financial 
situations.  The physician's impression after examining the 
appellant in 1988 was noted as dysthymic, rule out PTSD and 
questionable narcissistic personality.  Also in 1988 and in 
1990, the appellant was diagnosed with depression.

In 1995 the appellant was hospitalized for 4 to 5 days.  He 
was diagnosed with diabetes mellitus type II, pancreatitis 
and hyperlipidemia.  While hospitalized he complained of 
severe headache, back and neck pain.  A November 30, 1995 
admission note indicated that anxiety and stress should be 
ruled out.  During his hospital stay there is no record of a 
diagnosis of a mental disorder.  

In June 1996 the appellant was administered a Minnesota 
Multiphasic Personality Inventory (MMPI) at a VA Medical 
Center (MC) in Sepulveda, California.  The conclusion of the 
exam was indicated as follows:  

This profile is not similar to that which has been 
reported in the
literature for combat-related [PTSD].  However, it 
should be noted 
that this does not rule out the possibility of [PTSD].  
This information 
must be viewed within the context of the veteran's 
psychosocial 
and military history, as well as his current 
symptomatology.  The 
diagnosis of [PTSD] can neither be made nor ruled out on 
the basis
of the MMPI alone.

Also, in June 1996 the appellant underwent a mental disorder 
examination conducted by a psychiatrist at VAMC.  The 
psychiatrist in his report of the examination results noted 
that the appellant first sought psychiatric help in 1984 
around the time the appellant and his wife separated.  In 
that report, the appellant revealed that the relationship 
with his wife was stormy and when she learned he had been 
unfaithful in 1982, she jumped from a moving car that he was 
driving and suffered a back injury that left her with a dense 
paraplegia.  She was in a wheel chair from that point 
forward.  

The psychiatrist expressed that the appellant felt great 
conflict and guilt about his wife's illness and in 1984 he 
began seeing a private psychologist to talk about his 
feelings about the divorce.  The appellant acknowledged that 
he drank heavily between 1985 and 1993, often times past the 
point of memory blackout.  He said he was employed as a 
stockbroker and stated that the crash in the markets in 1988 
contributed to his distress and drinking.  

The veteran stated that he developed problems sleeping around 
that time and still has intermittent problems falling asleep.  
He also stated that he sought help from a psychiatrist in 
1990 with complaints of depression and fatigue and took 
Prozac; but, he found that he obtained only limited help from 
this.  Based upon the examination, the psychiatrist stated 
that he observed no evidence of a psychotic disorder.  The 
diagnoses were depression, not otherwise specified, probable 
breathing-related sleep disorder and alcohol abuse in 
sustained remission.  The psychiatrist did not diagnose PTSD 
or relate depression to active service.  

Criteria

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 U.S.C.A. § 1154(a) (West 
1991); 38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  




The presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (1998).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1998).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of [38 
C.F.R.]; a link established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 64 Fed. Reg. 32,807-32,808 (1999) (to be codified at 
38 C.F.R. § 3.304(f)).

If the diagnosis of a mental disorder does not conform to 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV) or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (1998).


PTSD is classified by the DSM-IV as an anxiety disorder 
resulting from exposure to an extreme traumatic stressor 
involving direct personal experience of an event that 
involved actual or threatened death or serious injury or 
other threat to one's physical integrity; witnessing an event 
that involved death, injury, or a threat to the physical 
integrity of another person; or learning about unexpected or 
violent death, serious harm, or threat of death or injury 
experienced by a family member or other close associate.  The 
person's response to the event must involve intense fear, 
helplessness, or horror.  PTSD is characterized by persistent 
reexperiencing of the traumatic event, persistent avoidance 
of stimuli associated with the trauma and numbing of general 
responsiveness, and persistent symptoms of increased arousal.  
See 64 Fed. Reg. 32,807 (1999).

Eligibility for service connection award for PTSD requires 
the presence of three elements:  (1)  current and clear 
medical diagnosis of PTSD (presumed to include adequacy of 
PTSD symptomatology and sufficiency of claimed in-service 
stressor); (2)  credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3)  medical 
evidence of a causal nexus between current symptomatology and 
specific claimed in-service stressor.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).

The United States Court of Appeals for Veterans Claims 
(Court) Court has held that a sufficient diagnostic feature 
of PTSD requires that the sufficiency of a stressor be 
clinically established.  West v. Brown, 7 Vet. App. 70, 
79 (1994).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  



However, "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra at 93 (citing Murphy, supra at 81).  

A claimant would not meet this burden imposed by section 
5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  (citing 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)).  If the 
claim is not well grounded, the claimant cannot invoke VA's 
duty to assist in the development of the claim.  (citing  38 
U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992)).  Grottveit, supra.

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  Cohen, 
supra at 136 (citing Robinette v. Brown,  8 Vet. App. 69, 75-
76 (1995); King v. Brown,  5 Vet. App. 19, 21 (1993)).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak, supra at 
610. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim, that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  38 U.S.C.A. § 5107(a)
(West 1991); Murphy, supra at 81.  In the instant case, the 
appellant has made a claim for service connection for PTSD 
that he contends was incurred while in 
combat in Vietnam.  With regard to establishing eligibility 
for a PTSD service connection award, there are three elements 
that must be satisfied.  The first element is that there must 
be a clear medical diagnosis of PTSD.  Cohen, supra at 138.  
Here, the evidence reveals that there is no clear medical 
diagnosis of PTSD.  

The appellant saw a psychologist in 1984 to talk about his 
feelings about his divorce.  There is no record of a PTSD 
diagnosis in 1984 nor has the appellant alleged that any such 
diagnosis was made at that time.  In 1988 the appellant was 
diagnosed with depression and rule out PTSD.  He was also 
diagnosed with depression in 1990.  In his MMPI report, a 
PTSD diagnosis was neither confirmed nor ruled out.  The MMPI 
report provides no more than an equivocal diagnosis, which 
cannot satisfy the first PTSD service connection element.  

The Court in Cohen, supra at 139 held that at a minimum a 
clear diagnosis should be an unequivocal one.  Id.  Moreover, 
during his 1995 hospitalization, there was no diagnosis of 
PTSD or any other mental disorder.  Furthermore, upon an 
examination of the appellant by a VA psychiatrist, it was 
concluded that there was no evidence of a psychotic disorder.  
The psychiatrist did not diagnose PTSD and he did not relate 
his diagnosis of depression to any of the stressful in-
service events reported by the veteran.  



In fact, the veteran has not presented or identified 
competent medical evidence that shows he has been diagnosed 
with PTSD or that his current diagnosis of depression is 
attributable to active service.  Based on the foregoing, no 
clear medical diagnosis of PTSD can be established.  The 
Court has held that Congress specifically limited entitlement 
to service connected benefits to cases where there is a 
current disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the facts support that the appellant has satisfied 
the second PTSD service connection element as to the 
occurrence of in-service stressors, that does not end the 
inquiry because it only satisfies one of the elements.  In 
order for service connection for PTSD to be awarded there 
must also be evidence establishing a clear PTSD diagnosis, as 
stated above, and medical evidence to link the stressor to 
the current symptoms.  Cohen, supra at 145.

In regard to the third element, VA regulations require 
medical evidence of a link between current symptoms and the 
claimed in service stressors for service connection for PTSD 
to be awarded.  Cohen, supra at 150.  It is clear from the 
evidence, in this case, that there are no medical reports 
that indicate a link between the appellant's current symptoms 
and an in-service stressful event.  In fact, there is no 
evidence that the appellant has been diagnosed with PTSD.  In 
his 1988 medical report PTSD was ruled out.  

The only medical evidence of record linking the appellant's 
present condition to the claimed in-service stressors is his 
own opinion and statements.  His opinion and statements, 
however, will not suffice to well ground his claim.  While a 
lay person is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
lay person is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder to 
a specific cause.  Espiritu, supra at 494-495.  

Even though in cases of PTSD the regulations provide for the 
acceptance of the veteran's lay testimony, in cases where he 
was engaged in combat with the enemy, to establish the 
occurrence of the claimed in-service stressor, it does not 
relieve the necessity of medical evidence that link the in-
service stressors to a present disabling condition which, in 
this case, is required to well ground the claim.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
appellant has failed to meet this burden, the Board finds 
that his claim for service connection for PTSD is not well 
grounded.  

For the foregoing reasons, the Board finds that the appellant 
has not presented or identified probative medical evidence 
that demonstrates a clear medical diagnosis of PTSD or 
evidence linking his current condition to an injury or 
disease that was incurred in service, or in the presumptive 
period.  Consequently, the Board concludes that the 
appellant's claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza, supra. 
at 506.

The Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of information, which would render his 
claim plausible.  However, the Board finds no such 
information.  Beausoleil v. Brown, 8 Vet. App. 459, 464-465 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

The appellant's service representative contends that the VA 
has expanded its duty to assist because it is required to 
fully develop a claim before making a decision on claims that 
are not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  He cites to Part VI paragraph 2.10f 
and Part VI, paragraph 1.01b in support of the proposition 
that the RO must fully develop a claim prior to a 
determination of whether a claim is well grounded.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well-grounded.  In addition, 
it was more recently held that under 38 U.S.C.A. § 5107(a), 
VA has a duty to assist only those appellants who have 
established well-grounded claims.  Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).  

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

As the appellant's claim for service connection for PTSD is 
not well grounded, the doctrine of reasonable doubt has no 
application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for PTSD, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

